Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 03/12/2018. It is noted, however, that applicant has not filed a certified English copy of the JP2018-044294 application as required by 37 CFR 1.55.

Response to Amendment
Amendments to the claims, filed on 11/29/2021, are accepted and do not introduce new matter. 
Claims 1-17 are pending; claims 1 and 17 were amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 9, 10, 13, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arik et al (U.S. 7,688,583).
Regarding claim 1, Arik teaches an injection device (100) comprising: an injection nozzle (outlet 114) injecting an injection agent (as disclosed in abstract the device dispenses a fluid onto a target) into a target container (the device of Arik has the capability of dispensing an agent onto a container); and a vibration generating device (defined by piezomotive device 112) vibrating the injection nozzle in a plurality of directions during injection of the injection agent (as seen in Fig 5, there is a plurality of vibration generators 112 that vibrate the nozzle in different directions); wherein the vibration generating device has a plurality of vibration generators (as seen in Fig 5, plurality of 112); the plurality of vibration generators each vibrate in a different direction (as seen in Fig 5, each vibrator 112 has a different orientation, thus they vibrate in different directions); and the plurality of vibration generators are spaced from each other at a plurality of places on a lateral surface of the injection nozzle such that none of the plurality of vibration generators are in contact with each other (vibrators 112 are placed in a plurality of places on lateral surfaces 104 and 106 of the nozzle, and none contact each other, as seen in Fig 5), and such that a first one of the plurality of vibration generators is disposed perpendicular to a second one of the plurality of vibration generators (as shown below).  
Regarding claim 2, Arik teaches the injection device according to claim 1, wherein the plurality of vibration generators are provided individually at the plurality of places on the lateral 
Regarding claim 5, Arik teaches the injection device according to claim 1, wherein the injection nozzle is movable in vertical and horizontal directions while injecting the injection agent (vibrators 112 placed on surface 106 move the nozzle in a vertical direction, while vibrators 112 placed on surface 104 move the nozzle in a horizontal direction).  
Regarding claim 6, Arik teaches the injection device according to claim 2, wherein the injection nozzle is movable in vertical and horizontal directions while injecting the injection agent (vibrators 112 placed on surface 106 move the nozzle in a vertical direction, while vibrators 112 placed on surface 104 move the nozzle in a horizontal direction).  
Regarding claim 9, Arik teaches the injection device according to claim 1, wherein the injection nozzle includes a plurality of nozzles provided side by side (there is a plurality of nozzles 114 on surface 104, arranged side-by-side, as seen in Fig 5).  
Regarding claim 10, Arik teaches the injection device according to claim 2, wherein the injection nozzle includes a plurality of nozzles provided side by side (there is a plurality of nozzles 114 on surface 104, arranged side-by-side, as seen in Fig 5).  
Regarding claim 13, Arik teaches the injection device according to claim 5, wherein the injection nozzle includes a plurality of nozzles provided side by side (there is a plurality of nozzles 114 on surface 104, arranged side-by-side, as seen in Fig 5).  
Regarding claim 14, Arik teaches the injection device according to claim 6, wherein the injection nozzle includes a plurality of nozzles provided side by side (there is a plurality of nozzles 114 on surface 104, arranged side-by-side, as seen in Fig 5).  

Regarding claim 17, Arik teaches an injection method (device 100 dispenses a jet of fluid, i.e. injects, see abstract) wherein when an injection nozzle (outlet 114) injects an injection agent into a target container (as disclosed in abstract the device dispenses a fluid onto a target, which could be a container), the injection nozzle is vibrated in a plurality of directions by a vibration generating device having a plurality of vibration generators (device 100 includes a plurality of vibrators, wherein each vibrator vibrates the nozzle in a plurality of directions, see Fig 5), wherein the plurality of vibration generators each vibrate in a different direction (as seen in Fig 5, there is a plurality of vibration generators 112 that vibrate the nozzle in different directions), and the plurality of vibration generators are spaced from each other at a plurality of places on a lateral surface of the injection nozzle such that none of the plurality of vibration generators are in contact with each other (vibrators 112 are placed in a plurality of places on lateral surfaces 104 and 106 of the nozzle, and none contact each other, as seen in Fig 5), and such that a first one of the plurality of vibration generators is disposed perpendicular to a second one of the plurality of vibration generators (as shown below). 

    PNG
    media_image1.png
    592
    812
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 8, 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arik et al (U.S. 7,688,583).
Regarding claim 3, Arik teaches the injection device according to claim 1. However, Arik does not specify the frequency of vibration of the injection nozzle is not more than 1000 Hz.  
In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Arik discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable frequency for the device to function as desired. Moreover, Arik recognizes frequency of vibration as a result-effective variable (see col 2, lines 17-34). Furthermore, Applicant has not disclosed any criticality for having the frequency of the vibration generator to be no more than 1000 Hz. Finally, changes in frequency affect the characteristics of the fluid dispensed by the injection nozzle, i.e. frequency is a result -effective variable; therefore, it would be obvious to try (see MPEP 2141 III) different frequencies to meet any desired dispensing characteristic, based on type of fluid being used and the characteristics of the target container.
Regarding claim 4, Arik teaches the injection device according to claim 2. However, Arik does not specify the frequency of vibration of the injection nozzle is not more than 1000 Hz.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable vibration frequency for vibration generator (6), including a vibration of no more than 1000 Hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Arik discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable frequency for the device to function as desired. Moreover, Arik recognizes frequency of vibration as a result-effective variable (see col 2, lines 17-34). Furthermore, Applicant has not disclosed any criticality for having the frequency of the vibration generator to be no more than 1000 Hz. Finally, changes in frequency affect the characteristics of the fluid dispensed by the injection nozzle, i.e. frequency is a result -effective variable; therefore, it would be obvious to try (see MPEP 2141 III) different frequencies to meet any desired dispensing characteristic, based on type of fluid being used and the characteristics of the target container.
Regarding claim 7, Arik teaches the injection device according to claim 3, wherein the injection nozzle is movable in vertical and horizontal directions while injecting the injection agent (vibrators 112 placed on surface 106 move the nozzle in a vertical direction, while vibrators 112 placed on surface 104 move the nozzle in a horizontal direction).  
Regarding claim 8, Arik teaches the injection device according to claim 4, wherein the injection nozzle is movable in vertical and horizontal directions while injecting the injection agent (vibrators 112 placed on surface 106 move the nozzle in a vertical direction, while vibrators 112 placed on surface 104 move the nozzle in a horizontal direction).  
claim 11, Arik teaches the injection device according to claim 3, wherein the injection nozzle includes a plurality of nozzles provided side by side (there is a plurality of nozzles 114 on surface 104, arranged side-by-side, as seen in Fig 5).  
Regarding claim 12, Arik teaches the injection device according to claim 4, wherein the injection nozzle includes a plurality of nozzles provided side by side (there is a plurality of nozzles 114 on surface 104, arranged side-by-side, as seen in Fig 5).  
Regarding claim 15, Arik teaches the injection device according to claim 7, wherein the injection nozzle includes a plurality of nozzles provided side by side (there is a plurality of nozzles 114 on surface 104, arranged side-by-side, as seen in Fig 5).  
Regarding claim 16, Arik teaches the injection device according to claim 8, wherein the injection nozzle includes a plurality of nozzles provided side by side (there is a plurality of nozzles 114 on surface 104, arranged side-by-side, as seen in Fig 5).  

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 11/29/2021 have resulted in the new grounds of rejection found above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752
/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752